DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-10, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 2003/0230949).
Regarding claim 1, Ogawa teaches a wire connection method for an electrical rotating machine (FIG 1), the method being a method of forming parallel circuits for three phases ([0034] series or parallel circuit) and connecting the parallel circuits for the three phases by a star connection ([0074] a three-phase star-connected winding), by inserting first and second slot insertion portions (331, 334) of each of coil segments (30) into a plurality of circumferentially arranged slots (700) and electrically connecting distal ends (35) of the coil segments in their insertion direction according to a predetermined pattern, each of the coil segments (30) comprising the first and second slot insertion portions (331, 334) that are a pair of slot insertion portions (33) and a linking portion (31) connecting the first and second slot insertion portions (331, 334), the method comprising a first step of inserting 
the coil segments (30) to form one phase (U) among the three phases (U, V, W) into a plurality of groups (U1, U2, U3, U1’, U2’, U3’) of circumferentially consecutive three slots (FIG 3-8) among the plurality of slots (700), the groups being circumferentially arranged at equal intervals (6 slots apart), 
so that a first slot insertion portion (331) of a first coil segment (300) is inserted into one slot (one of #4, #13, #22, #31, #40, $49) of a certain group (one of #4-6, #13-15, #22-24, #31-33, #40-42, #49-51), and a second slot insertion portion (334) of the first coil segment (300) is inserted into a slot (one of #4, #13, #22, #31, #40, $49) of a group (one of #4-6, #13-15, #22-24, #31-33, #40-42, #49-51) adjacent to the certain group (#22-24), the slot being adjacent to a slot corresponding to the one slot, 
and that a first slot insertion portion (332) of a second coil segment (301) is inserted into one slot (one of #6, #15, #24, #33, #42, #51) at an end of another certain group (one of #4-6, #13-15, #22-24, #31-33, #40-42, #49-51), and a second slot insertion portion (333) of the second coil segment (301) is inserted into a slot (700) at another end of a group (one of #4-6, #13-15, #22-24, #31-33, #40-42, #49-51) adjacent to said another certain group (one of #4-6, #13-15, #22-24, #31-33, #40-42, #49-51), 
and that same number of coil segments (30) are inserted in each of the three slots (700) of each group (FIG 3-8).
Regarding claim 6/1, Ogawa was discussed above in claim 1. Ogawa further teaches wherein number of the slots is fifty-four ([0080]) and number of poles of the electrical rotating machine is six ([0078]).
Regarding claim 8/1, Ogawa was discussed above in claim 1. Ogawa further teaches wherein the first step is a step of respectively inserting the slot insertion portions (33) of the first coil segment (201) into two slots (#32 and #40) which are circumferentially eight slots distant from each other, and respectively inserting the slot insertion portions (33) of the second coil segment (206) into two slots (#31, #42) which are circumferentially eleven slots distant from each other (FIG 3).
Regarding claim 9/1, Ogawa was discussed above in claim 1. Ogawa further teaches a method of manufacturing an electrical rotating machine comprising a coil (3), wherein the coil (3) is wired according to the wire connection method for the electrical rotating machine according to claim 1.

Regarding claim 10, Ogawa teaches a wire connection structure of an electrical rotating machine, the electrical rotating machine comprising: a plurality of circumferentially arranged slots (700); and coil segments (30) respectively comprising first and second slot insertion portions (33) that are a pair of slot insertion portions, and a linking portion (31) connecting the first and second slot insertion portions (33), the first and second slot insertion portions (33) being respectively inserted into the slots (700), wherein distal ends (34) of the first and second slot insertion portions (33) in their insertion direction are electrically connected according to a predetermined pattern to form parallel circuits for three phases ([0034] series or parallel circuit), and the parallel circuits for three phases are connected by a star connection ([0074] a three-phase star-connected winding), 
wherein the coil segments (30) to form one phase among the three phases are inserted into a plurality of groups (one of #4-6, #13-15, #22-24, #31-33, #40-42, #49-51) of circumferentially consecutive three slots among the plurality of slots (700), 
the groups (one of #4-6, #13-15, #22-24, #31-33, #40-42, #49-51) are circumferentially arranged at equal intervals, 
the plurality of coil segments (30) includes a first coil segment and a second coil segment (300, 301), a first slot insertion portion (331) of the first coil segment (300) is inserted into one slot (#22) of a certain group (#22-24), a second slot insertion portion (334) of the first coil segment (300) is inserted into a slot (#31) of a group (#31-33) adjacent the certain group (#22-24), the slot (#31) being adjacent to a slot corresponding to the one slot (#22), a first slot insertion portion (332) of the second coil segment (301) is inserted into one slot (#40) at an end of another certain group (#40-42), a second slot insertion portion (333) of the second coil segment (301) is inserted into a slot ($49) at another end of a group ($49-51) adjacent to said another certain group (#40-42), and 
same number of coil segments (30) are inserted in each of the three slots of each group (one of #4-6, #13-15, #22-24, #31-33, #40-42, #49-51).
Regarding claim 15/10, Ogawa was discussed above in claim 10. Ogawa further teaches wherein number of the slots is fifty-four ([0080]) and number of poles of the electrical rotating machine is six ([0078]).
Regarding claim 17/10, Ogawa was discussed above in claim 10. Ogawa further teaches wherein the first step is a step of respectively inserting the slot insertion portions (33) of the first coil segment (201) into two slots (#32 and #40) which are circumferentially eight slots distant from each other, and respectively inserting the slot insertion portions (33) of the second coil segment (206) into two slots (#31, #42) which are circumferentially eleven slots distant from each other (FIG 3).
Regarding claim 18/1, Ogawa was discussed above in claim 10. Ogawa further teaches a method of manufacturing an electrical rotating machine comprising a coil (3), wherein the coil (3) is wired according to the wire connection method for the electrical rotating machine according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2003/0230949) in view of Koga et al. (US 2020/0343794).
Regarding claim 7/1, Ogawa was discussed above in claim 1. Ogawa fails to teach wherein the first step is a step of respectively inserting the slot insertion portions of the first coil segment into two slots which are circumferentially ten slots distant from each other, and respectively inserting the slot insertion portions of the second coil segment into two slots which are circumferentially seven slots distant from each other.
Koga teaches wherein the first step is a step of respectively inserting the slot insertion portions (42a) of the first coil segment (neutral conductor) into two slots (12) which are circumferentially ten slots distant from each other ([0248] 10 or more), and respectively inserting the slot insertion portions (42a) of the second coil segment (general conductor) into two slots (12) which are circumferentially seven slots distant from each other ([0248] 7 or more).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ogawa to incorporate Saito to teach wherein the first step is a step of respectively inserting the slot insertion portions of the first coil segment into two slots which are circumferentially ten slots distant from each other, and respectively inserting the slot insertion portions of the second coil segment into two slots which are circumferentially seven slots distant from each other, for the advantages of high torque and low noise rotating electrical machine, for the advantages of allowing easier manufacturing of the stator through preventing mechanical interference between the conductors, and decreasing the size of the motor overall ([0217]).

Regarding claim 16/10, Ogawa was discussed above in claim 10. Ogawa fails to teach wherein the slot insertion portions of the first coil segment are respectively inserted into two slots which are circumferentially ten slots distant from each other, and the slot insertion 8APPL. No. 16/913,732ATTORNEY DOCKET No. OSWA-OO1OUS1 portions of the second coil segment are respectively inserted into two slots which are circumferentially seven slots distant from each other.
Koga teaches wherein the first step is a step of respectively inserting the slot insertion portions (42a) of the first coil segment (neutral conductor) into two slots (12) which are circumferentially ten slots distant from each other ([0248] 10 or more), and respectively inserting the slot insertion portions (42a) of the second coil segment (general conductor) into two slots (12) which are circumferentially seven slots distant from each other ([0248] 7 or more).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ogawa to incorporate Saito to teach wherein the first step is a step of respectively inserting the slot insertion portions of the first coil segment into two slots which are circumferentially ten slots distant from each other, and respectively inserting the slot insertion portions of the second coil segment into two slots which are circumferentially seven slots distant from each other, for the advantages of high torque and low noise rotating electrical machine, for the advantages of allowing easier manufacturing of the stator through preventing mechanical interference between the conductors, and decreasing the size of the motor overall ([0217]).


Allowable Subject Matter
Claims 2-5 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the specific limitation of “inserting the first slot insertion portion (10fa) of one said first coil segment (S1) into the first slot (A) of the first group (U1); inserting the second slot insertion portion (10fb) of the one first coil segment (S1) into the second slot (B) of the second group (U2); inserting the first slot insertion portion (10fa) of another said first coil segment (S1) into the second slot (B) of the third group (U3); inserting the second slot insertion portion (10fb) of said another first coil segment (S1) into the third slot (C) of the fourth group (U4); inserting the first slot insertion portion (10fa) of one said second coil segment (S2) into the third slot (C) of the fifth group (U5); inserting the second slot insertion portion (10fb) of the one second coil segment (S2) into the first slot (A) of the sixth group (U6)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closes prior arts Awazu, Kouda (455), Kouda (589) and Ogawa all fails to disclose the inserting method of first slot to second slot for the first coil segment, second slot to third slot for the second coil segment, third slot to first slot for the third coil segment.
	Claims 3-5 are allowable for depending upon claim 2.

	Regarding claim 11, the specific limitation of “the coil segments forming the one phase include a first coil segment group formed by one said first coil segment (S1), another said first coil segment (S1), and one said second coil segment (S2), a first slot insertion portion (10fa) of said one first coil segment (S1) is inserted into the first slot (A) of the first group (U1), a second slot insertion portion (10fb) of said one first coil segment (S1) is inserted into the second slot (B) of the second group (U2), a first slot insertion portion (10fa) of said another first coil segment (S1) is inserted into the second slot (B) of the third group (U3), a second slot insertion portion (10fb) of said another first coil segment (S1) is inserted into the third slot (C) of the fourth group (U4), a first slot insertion portion (10fa) of said one second coil segment (S2) is inserted into the third slot (C) of the fifth group (U5), a second slot insertion portion (10fb) of said one second coil segment (S2) is inserted into the first slot (A) of the sixth group (U6)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closes prior arts Awazu, Kouda (455), Kouda (589) and Ogawa all fails to disclose the inserting method of first slot to second slot for the first coil segment, second slot to third slot for the second coil segment, third slot to first slot for the third coil segment.
Claims 12-14 are allowable for depending upon claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Awazu et al. (US 2016/0094101)
Kouda et al. (US 7,268,455)
Kouda et al. (US 6,825,589)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834